Exhibit 10.8

EXECUTION COPY

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN PROCEEDS NOTE

COLLATERAL AGREEMENT

dated as of

March 13, 2007

among

LEVEL 3 FINANCING, INC.

LEVEL 3 COMMUNICATIONS, LLC

and

MERRILL LYNCH CAPITAL CORPORATION

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I Definitions

SECTION 1.01.

  Credit Agreement    1

SECTION 1.02.

  Other Defined Terms    2 ARTICLE II Security Interests in Personal Property

SECTION 2.01.

  Security Interest    4

SECTION 2.02.

  Representations and Warranties    5

SECTION 2.03.

  Covenants    6 ARTICLE III Remedies

SECTION 3.01.

  Remedies Upon Default    9

SECTION 3.02.

  Application of Proceeds    10 ARTICLE IV Miscellaneous

SECTION 4.01.

  Notices    11

SECTION 4.02.

  Security Interest Absolute    11

SECTION 4.03.

  Survival of Agreement    12

SECTION 4.04.

  Binding Effect; Several Agreement    12



--------------------------------------------------------------------------------

SECTION 4.05.

   Successors and Assigns    12

SECTION 4.06.

   Collateral Agent’s Fees and Expenses; Indemnification    12

SECTION 4.07.

   Collateral Agent Appointed Attorney-in-Fact    13

SECTION 4.08.

   Applicable Law    14

SECTION 4.09.

   Waivers; Amendment    14

SECTION 4.10.

   WAIVER OF JURY TRIAL    14

SECTION 4.11.

   Severability    15

SECTION 4.12.

   Counterparts    15

SECTION 4.13.

   Headings    15

SECTION 4.14.

   Jurisdiction; Consent to Service of Process    15

SECTION 4.15.

   Termination or Release    16

SECTION 4.16.

   Right of Setoff    16

SECTION 4.17.

   Compliance with Laws    16

SECTION 4.18.

   Collateral Agent    17

 

Schedules

  

Schedule 1

   Specified Jurisdictions

Exhibits

  

Exhibit A

   Form of Annual Loan Proceeds Note Perfection Certificate

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN PROCEEDS NOTE COLLATERAL AGREEMENT dated as of
March 13, 2007, among LEVEL 3 FINANCING, INC., a Delaware corporation (the “LPN
Lender”), LEVEL 3 COMMUNICATIONS, LLC, a Delaware limited liability company
(“LPN Borrower”) and MERRILL LYNCH CAPITAL CORPORATION (“MLCC”), as collateral
agent (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to (i) the Credit Agreement dated as of March 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the LPN Lender, as Borrower, Level 3 Communications, Inc.
(“Level 3”), the lenders from time to time party thereto (the “Lenders”) and
MLCC, as administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, (ii) the Loan Proceeds Note Collateral Agreement dated as of
December 1, 2004 (the “Existing Loan Proceeds Note Collateral Agreement”) among
the LPN Lender, the LPN Borrower and MLCC, as collateral agent, and (iii) the
Amended and Restated Loan Proceeds Note dated as of March 13, 2007 (the “Loan
Proceeds Note”) between the LPN Borrower as payor and the LPN Lender as payee.
The lenders under the Credit Agreement have agreed to extend credit to the
Borrower pursuant to, and upon the terms and subject to the conditions specified
in, the Credit Agreement. The obligations of the Lenders to extend such credit
to the Borrower are conditioned upon, among other things, (i) the pledge of the
Loan Proceeds Note by the LPN Lender to the Collateral Agent for the benefit of
the secured parties under the collateral agreement dated as of March 13, 2007
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Collateral Agreement”), among the LPN Lender, Level 3, the subsidiaries of
Level 3 identified therein and MLCC, as collateral agent and (ii) the execution
and delivery of this Agreement by the LPN Borrower and the LPN Lender. The LPN
Borrower is an affiliate of the LPN Lender, will derive substantial benefits
from the extension of credit to the LPN Lender pursuant to the Credit Agreement
and is willing to execute and deliver this Agreement in order to induce the
Lenders to extend such credit.

Accordingly, the parties hereto agree, and the Existing Loan Proceeds Note
Collateral Agreement is hereby amended and restated in its entirety, as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement or in the Credit Agreement have the
meanings specified in the New York UCC. All references to the Uniform Commercial
Code shall mean the New York UCC, unless the context otherwise requires.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Annual Loan Proceeds Note Perfection Certificate” means a certificate
substantially in the form of Exhibit A, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by an
authorized officer of the LPN Borrower.

“Article 9 Collateral” has the meaning assigned to such term in Section 2.01.

“Collateral” means the Article 9 Collateral.

“Collateral Agent” has the meaning assigned to such term in the preamble of this
Agreement.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Effective Date Loan Proceeds Note Perfection Certificate” has the meaning
assigned to such term in the Credit Agreement.

“Equipment” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Fixture” has the meaning assigned to such term in Section 9-102 of the New York
UCC.

“Existing Loan Proceeds Note Collateral Agreement” has the meaning assigned to
such term in the preliminary statement of this Agreement.

“Grantor” means the LPN Borrower.

“Inventory” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Level 3” has the meaning assigned to such term in the preamble of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Loan Proceeds Note” has the meaning assigned to such term in the preamble of
this Agreement.

“LPN Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“LPN Lender” has the meaning assigned to such term in the preamble of this
Agreement.

“MLCC” has the meaning assigned to such term in the preamble of this Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loan Proceeds Note, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the LPN
Borrower to the Secured Party under the Loan Proceeds Note and this Agreement,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(b) the due and punctual performance of all other obligations of the LPN
Borrower under or pursuant to the Loan Proceeds Note and this Agreement.

“Proceeds” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Secured Party” means the LPN Lender. It is understood that the Loan Proceeds
Note, together with the rights of the LPN Lender hereunder, are being assigned
to the Collateral Agent as Collateral (as such term is defined in the Term Loan
Collateral Agreement) pursuant to the Term Loan Collateral Agreement. The
Grantor hereby consents to the assignment of the Loan Proceeds Note, together
with the rights of the LPN Lender hereunder, to the Collateral Agent as
Collateral (as such term is defined in the Term Loan Collateral Agreement)
pursuant to the Collateral Agreement.

“Security Interest” has the meaning assigned to such term in Section 2.01.

“Specified Jurisdiction” means any state specified on Schedule 1 hereto, as it
may be supplemented pursuant to Section 4.09(b).

 

3



--------------------------------------------------------------------------------

ARTICLE II

Security Interests in Personal Property

SECTION 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, the Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Party, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Party, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by the Grantor or in which the Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

 

  (i) all Equipment located in any Specified Jurisdiction;

 

  (ii) all Inventory located in any Specified Jurisdiction;

 

  (iii) all Fixtures located in any Specified Jurisdiction; and

 

  (iv) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

Notwithstanding the foregoing, the Article 9 Collateral shall not include any of
the following assets now owned or hereafter acquired which would otherwise be
included in the Article 9 Collateral: (a) assets transferred to a Person that is
not the Grantor, and is not required under the Credit Agreement to become a
Grantor (as defined in the Term Loan Collateral Agreement), in compliance with
the Credit Agreement, (b) assets subject to Liens permitted by
Section 6.05(ii)(2), (3) or (4), 6.05(iv) or 6.05(v) of the Credit Agreement to
the extent the documentation creating such Liens or governing the Indebtedness
secured thereby would prohibit Liens on such assets created hereunder,
(c) assets which contain a valid and enforceable prohibition on the creation of
a security interest therein, to the extent and for so long as such prohibition
remains in effect and is valid and effective to prohibit the creation of a
security interest therein notwithstanding Sections 9-406 through 9-409 of the
applicable Uniform Commercial Code, (d) Vehicles, (e) aircraft, (f) real estate
interests (including but not limited to leasehold interests), other than
fixtures, (g) any Equipment, Inventory or Fixtures not located in a Specified
Jurisdiction or (h) any state certificate from any relevant state public
utilities commission authorizing the Grantor to do business.

(b) The Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings and transmitting utility filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Article 9 Collateral as all assets of the Grantor (or, if
the Collateral Agent shall so elect,

 

4



--------------------------------------------------------------------------------

identifying the Collateral in greater detail) or words of similar effect;
provided that such description states that the collateral does not include any
Equipment, Inventory or Fixtures unless the same are located in a Specified
Jurisdiction (as defined herein) (it being understood that such description
shall not result in the creation of a security interest in any assets expressly
excluded from the Article 9 Collateral by the immediately preceding paragraph),
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether the Grantor is an organization, the type of
organization and any organizational identification number issued to the Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. The Grantor agrees to provide such information, other than real
property descriptions, to the Collateral Agent promptly upon request.
Notwithstanding the foregoing, it is understood that the Grantor shall have no
obligation to provide a real property description for central fixture filings or
local fixture filings.

The Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or the Secured Party to, or in any way alter or modify, any
obligation or liability of the Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 2.02. Representations and Warranties. The Grantor represents and
warrants to the Collateral Agent and the Secured Party that:

(a) On the date hereof, the Grantor has good and valid rights in and title to
the Article 9 Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained.

(b) The Effective Date Loan Proceeds Note Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein necessary
to achieve the perfection and priority of the security interests contemplated
herein (including (x) the exact legal name of the Grantor and (y) the
jurisdiction of organization of the Grantor) is correct and complete as of the
Effective Date.

(c) Uniform Commercial Code financing statements (including fixture filings and
transmitting utility filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9 Collateral
have been prepared by the Collateral Agent based upon the information provided
to the Administrative Agent in the Effective Date Loan Proceeds Note Perfection

 

5



--------------------------------------------------------------------------------

Certificate for filing in each governmental, municipal or other office specified
in the Effective Date Loan Proceeds Note Perfection Certificate (or specified by
notice from the Grantor to the Administrative Agent after the Effective Date in
the case of filings, recordings or registrations required by Sections 5.03, 5.12
or 5.13 of the Credit Agreement). Such filings are all the filings, recordings
and registrations that are necessary as of the Effective Date to publish notice
of and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Party) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations and (ii) subject to the filings described in Section 2.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Liens expressly permitted pursuant to Section 6.05 of the
Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantor free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 6.05 of the Credit
Agreement. The Grantor has neither filed nor consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which the Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (iii) any assignment
in which the Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.05 of the Credit Agreement.

SECTION 2.03. Covenants. (a) The Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Article 9
Collateral as is prudent in the conduct of its business, and, at such time or
times as the Collateral Agent may reasonably request, to prepare and deliver as
soon as reasonably practicable to the Collateral Agent a duly certified schedule
or schedules in form and detail satisfactory to the Collateral Agent showing the
identity, amount and location of any and all Article 9 Collateral.

 

6



--------------------------------------------------------------------------------

(b) The Grantor shall, at its own expense, take any and all actions necessary to
defend title to the Article 9 Collateral against all Persons and to defend the
Security Interest of the Collateral Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.05 of the Credit Agreement. Notwithstanding the foregoing, in no event
shall the Grantor be required to provide descriptions of real estate for central
fixture filings or local fixture filings.

(c) The Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings, other than central fixture filings that require a real property
description and local fixture filings, and transmitting utility filings) or
other documents in connection herewith or therewith. The Grantor agrees that it
will use its best efforts to take such action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct in
all material respects with respect to such Collateral within 30 days after the
date it has been notified by the Collateral Agent of the specific identification
of such Collateral.

(d) The Collateral Agent and such Persons as the Collateral Agent may designate
shall have the right, at the Grantor’s own cost and expense, to inspect the
Article 9 Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Article 9
Collateral is located, to discuss the Grantor’s affairs with the officers of the
Grantor and their independent accountants and to verify under reasonable
procedures, in accordance with Section 5.03 of the Credit Agreement, the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the absolute right to share any information it gains from such
inspection or verification with the Secured Party. The rights under this
paragraph may only be exercised if an Event of Default has occurred and is
continuing.

(e) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 6.05 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent the
Grantor fails to do so as required by the Credit Agreement or this Agreement,
and the Grantor agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this paragraph

 

7



--------------------------------------------------------------------------------

shall be interpreted as excusing the Grantor from the performance of, or
imposing any obligation on the Collateral Agent or the Secured Party to cure or
perform, any covenants or other promises of the Grantor with respect to Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

(f) As between the Grantor, the Collateral Agent and the Secured Party, the
Grantor shall remain liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral, all in accordance with the
terms and conditions thereof, and the Grantor agrees to indemnify and hold
harmless the Collateral Agent and the Secured Party from and against any and all
liability for such performance.

(g) The Grantor shall not make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral nor shall it grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by
Section 6.05 of the Credit Agreement. The Grantor shall neither make nor permit
to be made any transfer of the Article 9 Collateral, except as expressly
permitted by Sections 6.07, 6.08, 6.10 and 9.14 of the Credit Agreement.

(h) The Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.07 of the Credit
Agreement. The Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as the Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of the Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that the Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of the Grantor hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantor to the
Collateral Agent and shall be additional Obligations secured hereby.

(i) Each year, at the time of delivery of the certificate pursuant to paragraph
(c) of Section 5.01 of the Credit Agreement, the Grantor shall deliver to the
Collateral Agent a certificate of an authorized officer of the Grantor
(i) setting forth the information required pursuant to the Annual Loan Proceeds
Note Perfection Certificate or confirming that there has been no change in such
information since the date of the Effective Date Loan Proceeds Note Perfection
Certificate or the date of the most recent

 

8



--------------------------------------------------------------------------------

certificate delivered pursuant to this Section and (ii) certifying that all
Uniform Commercial Code financing statements (excluding fixture filings) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
required to be set forth therein have been filed of record in each United States
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to perfect and
continue the perfection of the security interests under this Agreement for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

ARTICLE III

Remedies

SECTION 3.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: with or without legal process and with
or without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, the
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of the Grantor, and the Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
the Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

The Collateral Agent shall give the Grantor 10 days’ written notice (which the
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a

 

9



--------------------------------------------------------------------------------

securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section, the Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of the Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to the Secured Party from the Grantor as a credit against the
purchase price, and the Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to the Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and the Grantor shall not be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose under this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Any sale pursuant to the provisions of
this Section 3.01 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

SECTION 3.02. Application of Proceeds. The Collateral Agent shall apply the
Proceeds of any collection, sale or foreclosure of, or other realization upon,
any Collateral, and any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
(in its capacity as such hereunder or under the Loan Proceeds Note) in
connection with such collection, sale, foreclosure or realization or otherwise
in

 

10



--------------------------------------------------------------------------------

connection with this Agreement, the Loan Proceeds Note or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under the Loan Proceeds Note on behalf of the Grantor and any other
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under the Loan Proceeds Note;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed to the Secured Party in accordance with the amounts of the
Obligations owed to it on the date of any such distribution); and

THIRD, to the Grantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion (as between the Secured
Party and the Grantor) as to the time of application of any such proceeds,
moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

ARTICLE IV

Miscellaneous

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to the Grantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 4.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Collateral and all obligations of the Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Loan Proceeds Note, the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Loan Proceeds
Note, the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Grantor in respect of the
Obligations or this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 4.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantor in the Loan Proceeds Note, the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Proceeds Note, the Loan Documents
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Secured Party, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding.

SECTION 4.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to the Grantor and the Secured Party when a counterpart hereof
executed on behalf of such party shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon the Grantor and the
Secured Party and their respective permitted successors and assigns, and shall
inure to the benefit of the Grantor, the Secured Party and the Collateral Agent
and their respective permitted successors and assigns, except that the Grantor
shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to the Grantor and the Secured Party and may be amended, modified,
supplemented, waived or released with respect to the Grantor or the Secured
Party without the approval of the Grantor or the Secured Party, as the case may
be, and without affecting the obligations of the Grantor or the Secured Party,
as the case may be, hereunder.

SECTION 4.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Grantor, the Secured Party or the Collateral
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

SECTION 4.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder to the extent provided in
Section 9.03 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Grantor agrees to indemnify the Collateral Agent, the Secured

 

12



--------------------------------------------------------------------------------

Party and the other Indemnitees against, and hold each Indemnitee harmless to
the extent set forth in Section 9.03(b) of the Credit Agreement (as if
Section 9.03(b) of the Credit Agreement included the Secured Party as an
Indemnitee).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby. The provisions of this Section 4.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the Loan Proceeds Note or any Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, the
Loan Proceeds Note or any Loan Document, or any investigation made by or on
behalf of the Collateral Agent or the Secured Party. All amounts due under this
Section 4.06 shall be payable on written demand therefor and shall bear interest
at the rate specified in Section 2.06 of the Credit Agreement.

SECTION 4.07. Collateral Agent Appointed Attorney-in-Fact. The Grantor hereby
appoints the Collateral Agent as its attorney-in-fact for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of the Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of the Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (e) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (f) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the Secured Party shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to the Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

13



--------------------------------------------------------------------------------

SECTION 4.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 4.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or the Secured Party in exercising any right or power hereunder or under
the Loan Proceeds Note shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Secured Party hereunder and under
the Loan Proceeds Note are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or the Loan Proceeds Note or consent to any departure by the Grantor
or the Secured Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Grantor or the Secured Party in any case
shall entitle the Grantor or the Secured Party, as the case may be, to any other
or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent, the Grantor and the Secured Party with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement, provided,
however, the Grantor may amend Schedule 1 hereto by adding, but not deleting,
jurisdictions thereto by written notice to the Collateral Agent. Such notice
shall constitute an amendment to Schedule 1 without further action by the
Secured Party or the Collateral Agent.

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE LOAN PROCEEDS NOTE, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN PROCEEDS
NOTE AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 410.

 

14



--------------------------------------------------------------------------------

SECTION 4.11. Severability. In the event any one or more of the provisions
contained in this Agreement, the Loan Proceeds Note or any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 4.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4.04.
Delivery of an executed signature page to this Agreement by facsimile or other
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 4.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.14. Jurisdiction; Consent to Service of Process. (a) Each of the
Grantor and the Secured Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America, sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the Grantor and the
Secured Party hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. The
Grantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement, the Loan
Proceeds Note or any Loan Document shall affect any right that the Collateral
Agent or the Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement, the Loan Proceeds Note or any other Loan Document
against the Grantor or the Secured Party or its respective properties in the
courts of any jurisdiction.

(b) Each of the Grantor and the Secured Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement, the
Loan Proceeds Note or any Loan Document in any court referred to in paragraph
(a) of this Section. Each of the Grantor and the Secured Party hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

15



--------------------------------------------------------------------------------

(c) Each of the Grantor and the Secured Party hereby irrevocably consents to
service of process in the manner provided for notices in Section 4.01. Nothing
in this Agreement, the Loan Proceeds Note or any other Loan Document will affect
the right of the Collateral Agent to serve process in any other manner permitted
by law.

SECTION 4.15. Termination or Release. (a) This Agreement and the Security
Interest and all other security interests granted hereby shall terminate when
all the Obligations (other than wholly contingent indemnification obligations)
then due and owing have been indefeasibly paid in full.

(b) The Liens created by this Agreement in the Collateral or any portion thereof
shall be released under the circumstances, at the times and in the manner set
forth in Section 9.14 of the Credit Agreement as if the Collateral hereunder
constitutes “Collateral” as such term is defined in the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) above, the Collateral Agent shall execute and deliver to the Grantor, at the
Grantor’s expense, all documents that the Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 4.15 shall be without recourse to or warranty by the
Collateral Agent. Without limiting the provisions of Section 4.06, the Grantor
shall reimburse the Collateral Agent upon demand for all costs and out of pocket
expenses, including the fees, charges and disbursements of counsel, incurred by
it in connection with any action contemplated by this Section 4.15.

SECTION 4.16. Right of Setoff. If an Event of Default shall have occurred and is
continuing, the Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by the Secured Party to or for the
credit or the account of the Grantor against any and all of the obligations of
the Grantor now or hereafter existing under this Agreement held by the Secured
Party, irrespective of whether or not the Secured Party shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of the Secured Party under this Section are in addition to other rights
and remedies (including other rights of setoff) which the Secured Party may
have.

SECTION 4.17. Compliance with Laws. Notwithstanding anything herein to the
contrary, no action shall be taken by the Collateral Agent or the Secured Party
with respect to any license, permit, certificate or authorization issued by the
Federal Communications Commission or any other Federal or state Governmental
Authority applicable to or having jurisdiction over the Grantor, or with respect
to the Equity Interests of any Person holding any such license, permit,
certificate or authorization, unless and until any approval required for such
action under the Federal Communications Act of 1934 or any other applicable
Federal or state law, or any applicable rule or regulation thereunder, shall
have been satisfied.

 

16



--------------------------------------------------------------------------------

SECTION 4.18. Collateral Agent. The Secured Party hereby irrevocably appoints
the Collateral Agent as its agent and authorizes the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms of this Agreement, together with such actions and
powers as are reasonably incidental thereto. The Secured Party agrees as set
forth in Article VIII of the Credit Agreement with respect to the matters
specified therein relating to the Collateral Agent and its duties under this
Agreement (as if the same were set forth in this Agreement). Notwithstanding the
foregoing (including as set forth in Article VIII of the Credit Agreement), the
Secured Party acknowledges and agrees that (i) it is assigning all of its rights
hereunder and under the Loan Proceeds Note under the Term Loan Collateral
Agreement to the Collateral Agent for the benefit of the Secured Parties (as
defined in the Term Loan Collateral Agreement) under the Term Loan Collateral
Agreement, (ii) the Collateral Agent shall act hereunder for the benefit of the
Secured Parties (as defined in the Term Loan Collateral Agreement) under the
Term Loan Collateral Agreement, (iii) the Collateral Agent shall not be subject
to any duties or obligations, including fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (iv) the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers contemplated by this Agreement, (v) the
Collateral shall not have any duty to disclose, and shall not be liable for the
failure to disclose, to the Secured Party any information relating to the LPN
Borrower and (vi) the Collateral Agent is undertaking the obligations hereunder
solely for the benefit of the Secured Parties (as defined in the Term Loan
Collateral Agreement) under the Term Loan Collateral Agreement.

[remainder of page intentionally left blank; signature page is next page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LEVEL 3 FINANCING, INC., by   /s/ Sunit Patel     Name:   Sunit Patel Title:  
Chief Financial Officer LEVEL 3 COMMUNICATIONS, LLC, by   /s/ Robin E. Grey    
Name:   Robin E. Grey Title:   Senior Vice President MERRILL LYNCH CAPITAL
CORPORATION, as Collateral Agent, by   /s/ Arminee Bowler     Name:   Arminee H.
Bowler Title:   Vice President

LEVEL 3 COMMUNICATIONS, LLC

LOAN PROCEEDS NOTE

COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule 1 to

Loan Proceeds Note

Collateral Agreement

Specified Jurisdictions

1.   Alabama

2.   Arkansas

3.   California

4.   Colorado

5.   Florida

6.   Idaho

7.   Illinois

8.   Iowa

9.   Kansas

10. Kentucky

11. Maine

12. Maryland

13. Massachusetts

14. Michigan

15. Minnesota

16. Mississippi

17. Missouri

18. Montana

19. Nebraska

20. Nevada

21. New Hampshire

22. New Mexico

23. North Carolina

24. North Dakota

25. Ohio

26. Oklahoma

27. Oregon

28. Rhode Island

29. South Carolina

30. South Dakota

31. Texas

32. Utah

33. Vermont

34. Virginia

35. Washington

36. Wisconsin

37. Wyoming



--------------------------------------------------------------------------------

Exhibit A to

Loan Proceeds Note

Collateral Agreement

FORM OF ANNUAL LOAN PROCEEDS NOTE PERFECTION CERTIFICATE

Reference is made to (i) the Credit Agreement dated as of March 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Level 3 Financing, Inc. (the “Borrower”), Level 3
Communications, Inc., the lenders from time to time party thereto (the
“Lenders”), Merrill Lynch Capital Corporation, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”) and (ii) the Amended and
Restated Loan Proceeds Note Collateral Agreement dated as of March 13 (the
“Collateral Agreement”), among the Borrower, Level 3 Communications, LLC (“Level
3 LLC”) and the Administrative Agent, as collateral agent. Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement
or the Collateral Agreement, as applicable. As used herein the term “Perfection
Certificate” shall mean as applicable either the Effective Date Loan Proceeds
Note Perfection Certificate or the last delivered Annual Loan Proceeds Note
Perfection Certificate.

The undersigned, an authorized officer of Level 3 LLC, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of Level 3 LLC, as such name appears in its
respective certificate of formation has not changed since delivery of the
previous Perfection Certificate or has changed to:

Complete only if there is a change since delivery of the previous Perfection
Certificate:                    .

(b) Except as set forth in Schedule 1(b), Level 3 LLC has not changed its
identity or corporate structure in any way within the past five years other than
as disclosed on the previous Perfection Certificate. Changes in identity or
corporate structure would include mergers, consolidations and acquisitions, as
well as any change in the form, nature or jurisdiction of organization. With
regard to mergers, consolidations or acquisitions, Schedule 1(b) sets forth the
information required by Sections 1 and 2 of this certificate with respect to
each acquiree or constituent party to such merger, consolidation or acquisition.

Complete only if there is a change since delivery of the previous Perfection
Certificate:                    .

(c) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of Level 3 LLC:

Complete only if there is a change since delivery of the previous Perfection
Certificate:                    .



--------------------------------------------------------------------------------

(d) Set forth below is the Federal Taxpayer Identification Number of Level 3
LLC:

Complete only if there is a change since delivery of the previous Perfection
Certificate:                    .

(e) All of the States where Level 3 LLC, being a Transmitting Utility, maintains
any Equipment that is Collateral used in the business in which Level 3 LLC is
primarily engaged are as follows:

Complete only if there is a change since delivery of the previous Perfection
Certificate:                    .

(f) (i) Set forth on Schedule 1(f)(i) hereto are the names and addresses of all
Persons other than Level 3 LLC that have possession of any of the Collateral,
the possession of which Collateral by the Collateral Agent is necessary to
perfect or establish priority in any security interest in such Collateral and
(ii) except as set forth on Schedule 1(f)(ii) attached hereto, there is no
material portion of any Collateral owned by Level 3 LLC in the possession of a
Person other than Level 3 LLC.

Complete only if there is a change since delivery of the previous Perfection
Certificate:                    .

2. Formation Information. The jurisdiction of formation of Level 3 LLC has not
changed since delivery of the last Perfection Certificate or has changed as
follows:

Complete only if there is a change since delivery of the previous Perfection
Certificate:

 

Grantor:

 

Jurisdiction:

 

[remainder of page intentionally left blank; signature page is next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[    ] day of [                    ].

 

  [                             ],   by  

 

  Name:     Title:  

LEVEL 3 COMMUNICATIONS, LLC

ANNUAL LOAN PROCEEDS NOTE PERFECTION CERTIFICATE